PER CURIAM.
Now this day come the parties by their counsel and present and file a stipulation, which said stipulation is in the words and figures following, to wit:
"It is hereby stipulated and agreed by and between the attorneys for the respective parties hereto that petitioner, Beloit Iron Works, will, within three days from the date hereof, offer immediate and full reinstatement to George Tucker and will post notices in the form hereto attached, in conspicuous places throughout its plant and maint4n such notices for a period of thirty (30) consecutive days from the date of posting. It is hereby further stipulated and agreed that upon compliance with the foregoing, the issues of the above-entitled proceeding shall be disposed of by a decree in the manner and form hereto annexed, vacating and setting aside with prejudice the Decision and Order of the Board here-
"Dated: November 23, 1938."
"Dated: November 19, 1938.
"The notice to be posted in accordance with the annexed stipulation shall be in the following form:
"Section 7 of the National Labor Relations Act provides as follows: `Employees shall have the right to self-organi~ zation, to form, join, or assist labor or-ganizatibns, to bargain collectively through representatives of their own choosing, and to engage in concerted activities, for the purpose of collective bargaining or other mutual aid or protection.' -
"This Company, in recognition of the above, agrees that it will fully comply therewith and that it will in no way interfere with the rights of the employees guaranteed therein.
"Beloit Iron Works"
Upon the foregoing stipulation, it is hereby ordered and decreed that the de-cisioti and order of the National Labor Relations Board in the proceeding entitled "In the Matter of Beloit Iron Works and International Association of Machinists: Case No. C-433" be and the same is hereby vacated and set aside with prejudice.